DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 5828863, cited in IDS filed 6/2/2021, hereinafter Barrett) in view of Chien (US 2010/0262851, cited in IDS filed 6/2/2021).

Regarding claim 1, Barrett teaches an image forming apparatus (printer 102; col. 25 line 50 to col. 31 line 56, Figs. 21-25), comprising: 
a communication device including a physical layer protocol chip to communicate with a network by using a connector with a light emitting element for displaying a network connection state and a physical layer protocol (NEB 101; col. 26 lines 6 to col 27 line 67, Figs. 22-25); 
a print engine to perform a print job (printer engine 160; col. 30 lines 40-48, Fig. 23; and 
a processor to (microprocessor 2173; col. 30, Fig. 24): 
based on print data being received through the communication device, control the print engine to print the received print data (writes print job data; col. 30 lines 45-47, Fig. 24), determine whether a network cable is connected to the connector based on an operation state of the light emitting element (status LED 2305; col. 27 lines 63-64. Figs. 24 and 25), but does not explicitly teach and based on a determination that the network cable is not connected to the connector, control the physical layer protocol chip to be in a power-saving state.
However, Chien teaches and based on a determination that the network cable is not connected to the connector (network is not linked; ¶¶ 0016-0023, Figs. 3 and 4 308), control the physical layer protocol chip to be in a power-saving state (switching to 
Barrett and Chien are in the same field of an apparatus that is connected to network over a cable connection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apparatus of Barrett to based on a determination that the network cable is not connected to the connector, control the physical layer protocol chip to be in a power-saving state as taught by Chien. The combination reduces the cost of operating the apparatus by providing power saving capability (¶¶ 0004-0008, Chien).

Regarding claim 2, Barrett in view of Chien teach the apparatus as claimed in claim 1, but Barrett does not explicitly teach wherein the physical layer protocol chip is to operate in a normal mode based on a reset signal of a high value being input, and is to operate in a power- saving mode based on a reset signal of a low value being input, and wherein the processor, based on the determination that the network cable is not connected to the connector, is to provide the reset signal of the low value to the physical layer protocol chip.
However, Chien teaches wherein the physical layer protocol chip is to operate in a normal mode based on a reset signal of a high value being input, and is to operate in a power- saving mode based on a reset signal of a low value being input (S_OUT set to first or second logic value based on cable connection; ¶ 0016, Fig. 3), and wherein the processor, based on the determination that the network cable is not connected to the connector, is to provide the reset signal of the low value to the physical layer protocol 
The motivation applied in claim 1 is incorporated herein.

Regarding claim 3, Barrett in view of Chien teach the apparatus as claimed in claim 2, but Barrett does not explicitly teach wherein the processor is to: identify whether the network cable is connected at predetermined intervals, and based on the network cable being connected to the connector, provide the reset signal of the high value to the physical layer protocol chip.
However, Chien teaches wherein the processor is to: identify whether the network cable is connected at predetermined intervals (period Tp1; ¶¶ 0015-0016, Fig. 3 and Fig. 4), and based on the network cable being connected to the connector, provide the reset signal of the high value to the physical layer protocol chip (S_OUT corresponding to second logic value; ¶ 0016).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 4, Barrett in view of Chien teach the apparatus as claimed in claim 1, wherein the connector includes an RJ-45 connector including at least one Light Emitting Diode (LED) (status LED 2305; col. 27 lines 63-64. Figs. 24 and 25, Chien).

Regarding claim 5, Barrett in view of Chien teach the apparatus as claimed in claim 4, wherein the processor is electrically connected to one end of the LED (col. 30, Fig. 24, Chien).

However, Chien teaches and, based on a determination that the network cable is not connected to the connector, is to reduce power supply to a block that performs media access control with respect to the physical layer protocol among the plurality of functional blocks (switching to second operation mode which is a power saving mode; ¶ 0015, ¶ 0017, and ¶ 0024, Fig. 4 312).
The motivation applied in claim 1 is incorporated herein.

Regarding claim 7, Barrett in view of Chien teach the apparatus as claimed in claim 1, wherein the processor is to control the print engine based on an operation mode of the image forming apparatus being a normal mode, the processor including a main processor to operate in a power-saving mode based on the operation mode of the image forming apparatus being the power-saving mode (microprocessor 151; col 26 lines 51 to col 27 line 6, Chien), and a sub-processor to identify whether the network cable is connected (microprocessor 2173;  col 30 and col 27 lines 60-67, Chien).

Regarding claim 8, Barrett in view of Chien teach the apparatus as claimed in claim 7, wherein the main processor includes a block to perform media access control 
However, Chien teaches based on the determination that the network cable is not connected to the connector, is to control the main processor to reduce power supplied to the main processor (switching to second operation mode which is a power saving mode; ¶ 0015, ¶ 0017, and ¶ 0024, Fig. 4 312).
The motivation applied in claim 1 is incorporated herein.

Claims 11-14 are method claims that correspond to the apparatus of claims 1, 2, and 4-6. Thus, arguments similar to that presented above for claims 1, 2, and 4-6 are equally applicable to claims 11-14.

Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Chien as applied to claims 1 and 11 above, and further in view of Torii (US 2013/0179571).

Regarding claim 9, Barrett in view of Chien teach the apparatus as claimed in claim 1, but Barrett does not explicitly teach wherein the communication device further includes a wireless communication chip to communicate in a wireless manner, the communication device to receive print data by using the wireless communication chip in a state where the physical layer protocol chip is in the power-saving state.

Barrett and Torii are in the same field of an apparatus that communicate over a network. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apparatus of Barrett to communicate wirelessly as taught by Torii. The combination improves the operability of the apparatus by determining which network is to be enabled more flexibly (¶¶ 0003-0009, Torii). 

Regarding claim 10, Barrett in view of Chien teach the apparatus as claimed in claim 1, wherein the physical layer protocol chip includes a wired physical layer protocol block to perform a physical layer protocol function with respect to the network cable (col 26 line 12 to col 17 line 53, Figs. 23 and 24, Chien), but Barrett does not explicitly teach and a wireless physical layer protocol block to perform a physical layer protocol function with respect to a wireless communication network, and wherein the processor is to control the physical layer protocol chip to allow the wired physical layer protocol block to be in the power-saving state based on the network cable not being connected to the connector.

The motivation applied in claim 9 is incorporated herein.
Furthermore, Chien teaches and wherein the processor is to control the physical layer protocol chip to allow the wired physical layer protocol block to be in the power-saving state based on the network cable not being connected to the connector (switching to second operation mode which is a power saving mode; ¶ 0015, ¶ 0017, and ¶ 0024, Fig. 4 312).
The motivation applied in claim 1 is incorporated herein.

Claim 15 is a method claim that corresponds to the apparatus of claim 9. Thus, arguments similar to that presented above for claim 9 are equally applicable to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2008/0031366) teaches a network control apparatus that detects network connection and controls power to the network chip. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672